DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) 1-20 are pending.
Claim(s) 1-20 are rejected.
Response to Amendment
This Office Action is responsive to the amendment filed on 03/09/2022.
Claims 2 and 10 are amended. Accordingly, the amended claims are being fully considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9, 11-12, 14-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over HONGO (US20190163164A1) [hereinafter HONGO], and further in view of Cella (US20190339688A1) [hereinafter Cella].
Claim 1:
	Regarding claim 1, HONGO discloses, “A diagnostic apparatus that diagnoses an abnormality of a machine tool that processes a workpiece, the diagnostic apparatus comprising:” [See the diagnostic apparatus (e.g.; abnormality diagnostic unit 24) that diagnoses an abnormality of a machine tool (e.g.; machine tool of the NC device 20 that processes a workpiece): “the feed axis 1 in the machine tool includes a ball screw 2 and a moving body 5. The ball screw 2 is rotatably driven by a servomotor 3 by receiving a position command from a feed axis controller 21 of a Numerical Controller (NC) device 20.” (¶18)… “The abnormality diagnosis unit 24 obtains a damage frequency generated when the bearing of the ball screw 2 is damaged, from its frequency analysis result, and compares the obtained damage frequency with a predetermined threshold to determine the presence/absence of the abnormality.” (¶20)];
	“an acquiring unit configured to acquire, from a controller of the machine tool, state information indicating an operational state of a motor configured to drive a shaft of the machine tool;” [See the system acquires state information from the controller (e.g.; from the controller such that according to the control of the servomotor 3 controlled by the controller) that indicates operational state (e.g.; frequency characteristics of the servomotor 3) of the servomotor (e.g.; servomotor 3 that can drive a moving body such as the shaft/body 5): “the feed axis 1 in the machine tool includes a ball screw 2 and a moving body 5. The ball screw 2 is rotatably driven by a servomotor 3 by receiving a position command from a feed axis controller 21 of a Numerical Controller (NC) device 20. The moving body 5 is screwed with the ball screw 2 via a nut 4 to perform a screw feeding movement to an axial direction by the rotation of the ball screw 2.” (¶18)… “The frequency analyzer 23 is frequency analyzing means that performs a frequency analysis on servo information according to the control of the servomotor 3 when the feed axis 1 is caused to perform an axis operation (a diagnosis operation) for abnormality diagnosis,” (¶20)];
	“store a normal range of the state information corresponding to” “a value of the physical quantity;” [See the system stores a normal range of the frequency (e.g.; normal range such that the frequency is within a predetermined threshold frequency) corresponding to value of the vibration frequency (e.g.; corresponding to the value of vibration frequency): “obtaining a damage frequency generated while the feed axis whose bearing is damaged performs the axis operation, from a result of the frequency analysis, and comparing the obtained damage frequency with a predetermined threshold to determine a presence/absence of an abnormality.” (¶13)… “The frequency analysis is performed in a frequency characteristic of a servo system of the feed axis 1 that makes the diagnosis, in a feed velocity set such that the vibration frequency of the bearing is in a frequency band whose gain characteristic becomes equal to or more than a certain value.” (¶22)… “Information used in these processes, including the current position detected at the position detector 6, can be recorded at a storage unit 22 of the NC device 20” (¶19)];
	“a judging unit configured to, when the state information acquired by the acquiring unit is not within the normal range of the state information corresponding to the value of the physical quantity measured,” “judge that the machine tool has an abnormality.” [See the system measures servomotor information; then performs a frequency analysis on the servomotor information to determine frequency characteristics (e.g.; state information such as the damage frequency) of the servomotor; and then the system determines if the frequency characteristics is within a predetermined threshold or not; and if the frequency characteristics is not within the predetermined threshold (e.g.; normal range), then the system determines an abnormality has occurred: “obtain servo information according to a control of the servomotor, performing a frequency analysis on the obtained servo information, obtaining a damage frequency generated while the feed axis whose bearing is damaged performs the axis operation, from a result of the frequency analysis, and comparing the obtained damage frequency with a predetermined threshold to determine a presence/absence of an abnormality.” (¶13)… “The frequency analysis is performed in a frequency characteristic of a servo system of the feed axis 1 that makes the diagnosis, in a feed velocity set such that the vibration frequency of the bearing is in a frequency band whose gain characteristic becomes equal to or more than a certain value.” (¶22)], but doesn’t explicitly disclose, “a sensor configured to detect and measure a physical quantity indicating an environment of the machine tool;” “a storage unit configured to store a plurality of 
However, Cella discloses, “a sensor configured to detect and measure a physical quantity indicating an environment of the machine tool;” “the physical quantity measured and detected by the sensor,” [Examiner notes that applicant’s specification describes “physical quantity indicating an environment of the machine tool” includes any one of “temperature, humidity, vibration.” As such, Cella discloses, sensor detects/measures physical quantity indicating an environment of the machine tool (e.g.; vibration data): “using one or more vibration sensors” “vibration data representing measured vibrations of at least a portion of an industrial machine;” (¶61)]; 
“a storage unit configured to store a plurality of normal ranges of the state information including a normal range of the state information corresponding to each of a plurality of values of the physical quantity;” [See the system uses the stored plurality of ranges of the state information (e.g.; ranges of frequency of the vibration frequency spectra) including a normal range of the state information (e.g.; normal range such as low-end knee threshold-range, a mid-range, and high-end knee threshold-range) corresponding to each of a plurality of values of the physical quantity (e.g.; corresponding to the plurality of vibration data): “mapping the vibration data to one or more severity units comprises: mapping portions of the vibration data that have frequencies corresponding to a below the low-end knee threshold-range of a vibration frequency spectra to first severity units; mapping portions of the vibration data that have frequencies corresponding to a mid-range of the vibration frequency spectra to second severity units; and mapping portions of the vibration data that have frequencies corresponding to an above the high-end knee threshold-range of the vibration frequency spectra to third severity units.” (¶61)].
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of storing normal range of state information corresponding to each physical quantity and combined the capability of detecting/measuring physical quantity indicating an environment of the machine tool such as vibration data taught by Cella with the apparatus taught by HONGO as discussed above. A person of ordinary skill in the machine tool control field would have been motivated to make such combination in order to process and collect sensor data efficiently for the process of abnormality calculation [Cella: “The various embodiments provide methods that include strategies for collecting waveform data from various ensembles deployed in vibration studies or the like in a relatively more efficient manner.” (¶359)].

Claim 3:
	Regarding claim 3, HONGO and Cella disclose all the elements of claim 1.
	Regarding claim 3, HONGO further discloses, “wherein the physical quantity is one of temperature, humidity, vibration, and pressure, the pressure being of a fluid output to a hydrostatic bearing configured to support the shaft.” [Examiner notes that claim requires physical quantity is only one of 1 temperature, 2. humidity, 3. vibration, or 4. pressure of a fluid output to a hydrostatic bearing configured to support the shaft. HONGO teaches physical quantity is a vibration. Examiner further notes that since claim only requires only one of 1-4 above, and since Hongo teaches physical quantity is a vibration, the teaching of HONGO satisfies all the limitations of claim 3, and the limitation “the pressure being of a fluid output to a hydrostatic bearing configured to support the shaft” is not required for the subject matter physical quantity being “the pressure.” See the physical quantity is a vibration. See the system measures a physical quantity (e.g.; measuring a physical quantity of vibration frequency) of the machine tool: “The frequency analysis is performed in a frequency characteristic of a servo system of the feed axis 1 that makes the diagnosis, in a feed velocity set such that the vibration frequency of the bearing is in a frequency band whose gain characteristic becomes equal to or more than a certain value.” (¶22)], but doesn’t explicitly disclose, physical quantity indicating an environment of the machine tool detected and measured by sensor.
However, Cella discloses, physical quantity indicating an environment of the machine tool detected and measured by sensor [Examiner notes that applicant’s specification describes “physical quantity indicating an environment of the machine tool” includes any one of “temperature, humidity, vibration.” As such, Cella discloses, sensor detects/measures physical quantity indicating an environment of the machine tool (e.g.; vibration data): “using one or more vibration sensors” “vibration data representing measured vibrations of at least a portion of an industrial machine;” (¶61)].
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the above described teachings of Cella with the apparatus taught by HONGO and Cella as discussed above. A person of 

Claim 4:
	Regarding claim 4, HONGO and Cella disclose all the elements of claim 1.
	Regarding claim 4, HONGO further discloses, “a notifying unit configured to, when the machine tool is judged to have an abnormality, provide notification that there is a possibility that the machine tool has an abnormality.” [See the system provides notification (e.g.; indicating a possible abnormality) when the system determines that there may be abnormality in the machine tool: “Then, it is determined whether the peak value of the bearing damage frequency exceeds the threshold or not using the threshold set at S6 or S7, at S8. When the bearing damage frequency exceeds the threshold, determination that the bearing damage occurs is made at S9.” “The determination result is displayed on the monitor.” (¶25)].

Claim 5:
	Regarding claim 5, HONGO discloses, “A diagnostic method for diagnosing an abnormality of a machine tool that processes a workpiece, the diagnostic method comprising:” [See the method for diagnosing an abnormality of a machine tool (e.g.; machine tool of the NC device 20 that processes a workpiece): “a method for diagnosing an abnormality of a feed axis in a machine having the feed axis. The feed axis moves a moving body via a ball screw that is rotated by a servomotor.” (¶13)… “the feed axis 1 in the machine tool includes a ball screw 2 and a moving body 5. The ball screw 2 is rotatably driven by a servomotor 3 by receiving a position command from a feed axis controller 21 of a Numerical Controller (NC) device 20.” (¶18)… “The abnormality diagnosis unit 24 obtains a damage frequency generated when the bearing of the ball screw 2 is damaged, from its frequency analysis result, and compares the obtained damage frequency with a predetermined threshold to determine the presence/absence of the abnormality.” (¶20)];
	“acquiring state information, by an acquiring unit from a controller o  of the machine tool, indicating an operational state of a motor configured to drive a shaft of the machine tool;” [See the system acquires state information from the controller (e.g.; from the controller such that according to the control of the servomotor 3 controlled by the controller) that indicates operational state (e.g.; frequency characteristics of the servomotor 3) of the servomotor (e.g.; servomotor 3 that can drive a moving body such as the shaft/body 5):  “the feed axis 1 in the machine tool includes a ball screw 2 and a moving body 5. The ball screw 2 is rotatably driven by a servomotor 3 by receiving a position command from a feed axis controller 21 of a Numerical Controller (NC) device 20. The moving body 5 is screwed with the ball screw 2 via a nut 4 to perform a screw feeding movement to an axial direction by the rotation of the ball screw 2.” (¶18)… “The frequency analyzer 23 is frequency analyzing means that performs a frequency analysis on servo information according to the control of the servomotor 3 when the feed axis 1 is caused to perform an axis operation (a diagnosis operation) for abnormality diagnosis,” (¶20)];
[See the system reads from the storage a normal range of the frequency such as the predetermined threshold (e.g.; normal range such that the frequency is within a predetermined threshold frequency) corresponding to value of the vibration frequency (e.g.; corresponding to the value of vibration frequency): “a determination whether a vibration frequency of the bearing interferes with a vibration frequency generated while a rolling element passes through a nut of the ball screw or not is performed, and the comparison is performed by setting the respective thresholds that are different in a case of the interference and a case of no interference.”(¶13)…“The frequency analysis is performed in a frequency characteristic of a servo system of the feed axis 1 that makes the diagnosis, in a feed velocity set such that the vibration frequency of the bearing is in a frequency band whose gain characteristic becomes equal to or more than a certain value.” (¶22)… “Information used in these processes, including the current position detected at the position detector 6, can be recorded at a storage unit 22 of the NC device 20” (¶19)…  “comparing the obtained damage frequency with a predetermined threshold to determine a presence/absence of an abnormality.”(¶13)];
	“when the state information is not within the normal range corresponding to a value of the physical quantity” “measured,” “judging that the machine tool has an abnormality.” [See the system measures servomotor information; then performs a frequency analysis on the servomotor information to determine frequency characteristics (e.g.; state information such as the damage frequency) of the “obtain servo information according to a control of the servomotor, performing a frequency analysis on the obtained servo information, obtaining a damage frequency generated while the feed axis whose bearing is damaged performs the axis operation, from a result of the frequency analysis, and comparing the obtained damage frequency with a predetermined threshold to determine a presence/absence of an abnormality.” (¶13)… “The frequency analysis is performed in a frequency characteristic of a servo system of the feed axis 1 that makes the diagnosis, in a feed velocity set such that the vibration frequency of the bearing is in a frequency band whose gain characteristic becomes equal to or more than a certain value.” (¶22)], but doesn’t explicitly disclose, “a storage unit configured to store a plurality of normal ranges of the state information including a normal range of the state information corresponding to each of a plurality of values of a physical quantity indicating an environment of the machine tool,” “the physical quantity detected and measured by the sensor” 
However, Cella discloses, “the physical quantity detected and measured by the sensor” [Examiner notes that applicant’s specification describes “physical quantity indicating an environment of the machine tool” includes any one of “temperature, humidity, vibration.” As such, Cella discloses, sensor detects/measures physical quantity indicating an environment of the machine tool (e.g.; vibration data): “using one or more vibration sensors” “vibration data representing measured vibrations of at least a portion of an industrial machine;” (¶61)];
“a storage unit configured to store a plurality of normal ranges of the state information including a normal range of the state information corresponding to each of a plurality of values of a physical quantity indicating an environment of the machine tool,” [See the system uses the stored plurality of ranges of the state information (e.g.; ranges of frequency of the vibration frequency spectra) including a normal range of the state information (e.g.; normal range such as low-end knee threshold-range, a mid-range, and high-end knee threshold-range) corresponding to each of a plurality of values of the physical quantity (e.g.; corresponding to the plurality of vibration data): “mapping the vibration data to one or more severity units comprises: mapping portions of the vibration data that have frequencies corresponding to a below the low-end knee threshold-range of a vibration frequency spectra to first severity units; mapping portions of the vibration data that have frequencies corresponding to a mid-range of the vibration frequency spectra to second severity units; and mapping portions of the vibration data that have frequencies corresponding to an above the high-end knee threshold-range of the vibration frequency spectra to third severity units.” (¶61)].
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of storing normal range of state information corresponding to each physical quantity, and combined the capability of detecting/measuring physical quantity indicating an environment of the machine tool such as vibration data taught by Cella with the method taught by HONGO [Cella: “The various embodiments provide methods that include strategies for collecting waveform data from various ensembles deployed in vibration studies or the like in a relatively more efficient manner.” (¶359)].

Claim 6:
	Regarding claim 6, HONGO and Cella disclose all the elements of claim 5, 
	Regarding claim 6, HONGO further discloses, “the state information is one of a frequency characteristic of the motor, a positional deviation of the motor relative to a target value, and a current value output to the motor.” [Examiner notes that claim requires state information is only one of 1. a frequency characteristic of the motor, 2. a positional deviation of the motor relative to a target value, or, 3. a current value output to the motor. HONGO teaches state information is a frequency characteristic of the motor. See the system acquires state information that indicates operational state (e.g.; frequency characteristics of the servomotor 3) of the servomotor: “The frequency analyzer 23 is frequency analyzing means that performs a frequency analysis on servo information according to the control of the servomotor 3 when the feed axis 1 is caused to perform an axis operation (a diagnosis operation) for abnormality diagnosis,” (¶20)].


Claim 7:
	Regarding claim 7, HONGO and Cella disclose all the elements of claim 5, 
	Regarding claim 7, HONGO further discloses, “the physical quantity is one of temperature, humidity, vibration, and pressure, the pressure being of a fluid output to a hydrostatic bearing configured to support the shaft.” [Examiner notes that claim requires physical quantity is only one of 1 temperature, 2. humidity, 3. vibration, or 4. pressure of a fluid output to a hydrostatic bearing configured to support the shaft. HONGO teaches physical quantity is a vibration. Examiner further notes that since claim only requires only one of 1-4 above, and since Hongo teaches physical quantity is a vibration, the teaching of HONGO satisfies all the limitations of claim 3, and the limitation “the pressure being of a fluid output to a hydrostatic bearing configured to support the shaft” is not required for the subject matter physical quantity being “the pressure.” See the physical quantity is a vibration. See the system measures a physical quantity (e.g.; measuring a physical quantity of vibration frequency) of the machine tool: “The frequency analysis is performed in a frequency characteristic of a servo system of the feed axis 1 that makes the diagnosis, in a feed velocity set such that the vibration frequency of the bearing is in a frequency band whose gain characteristic becomes equal to or more than a certain value.” (¶22)], but doesn’t explicitly disclose, physical quantity indicating an environment of the machine tool detected and measured by sensor.
However, Cella discloses, physical quantity indicating an environment of the machine tool detected and measured by sensor [Examiner notes that applicant’s specification describes “physical quantity indicating an environment of the machine tool” includes any one of “temperature, humidity, vibration.” As such, Cella discloses, sensor detects/measures physical quantity indicating an environment of the machine tool (e.g.; vibration data): “using one or more vibration sensors” “vibration data representing measured vibrations of at least a portion of an industrial machine;” (¶61)].
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the above described teachings of Cella with the apparatus taught by HONGO and Cella as discussed above. A person of ordinary skill in the machine tool control field would have been motivated to make such combination for the same reasons as described above in claim 5.

Claim 8:
	Regarding claim 8, HONGO and Cella disclose all the elements of claim 5, 
	Regarding claim 8, HONGO further discloses, “when the machine tool is judged to have an abnormality, providing notification that there is a possibility that the machine tool has an abnormality.” [See the system provides notification (e.g.; indicating a possible abnormality) when the system determines that there may be abnormality in the machine tool: “Then, it is determined whether the peak value of the bearing damage frequency exceeds the threshold or not using the threshold set at S6 or S7, at S8. When the bearing damage frequency exceeds the threshold, determination that the bearing damage occurs is made at S9.” “The determination result is displayed on the monitor.” (¶25)].


Claim 9:
	Regarding claim 9, HONGO and Cella disclose all the elements of claim 1.
	Regarding claim 9, HONGO further discloses, “wherein the acquiring unit is configured to acquire, from a controller of the machine tool, the state information indicating the operational state of the motor configured to drive the shaft of the machine tool.” [See the system acquires state information from the controller (e.g.; from the controller such that according to the control of the servomotor 3 controlled by the controller) that indicates operational state (e.g.; frequency characteristics of the servomotor 3) of the servomotor (e.g.; servomotor 3 that can drive a moving body such as the shaft/body 5): “the feed axis 1 in the machine tool includes a ball screw 2 and a moving body 5. The ball screw 2 is rotatably driven by a servomotor 3 by receiving a position command from a feed axis controller 21 of a Numerical Controller (NC) device 20. The moving body 5 is screwed with the ball screw 2 via a nut 4 to perform a screw feeding movement to an axial direction by the rotation of the ball screw 2.” (¶18)… “The frequency analyzer 23 is frequency analyzing means that performs a frequency analysis on servo information according to the control of the servomotor 3 when the feed axis 1 is caused to perform an axis operation (a diagnosis operation) for abnormality diagnosis,” (¶20)].

Claim 11:
	Regarding claim 11, HONGO and Cella disclose all the elements of claim 1.
	Regarding claim 11, HONGO further discloses, “wherein the state information includes a first type of characteristic of a motor, and” “wherein the first type of [Examiner notes that claim requires state information is only one of 1. a frequency characteristic of the motor, 2. a positional deviation of the motor relative to a target value, or, 3. a current value output to the motor. HONGO teaches state information is a frequency characteristic of the motor. See the system acquires state information that indicates first type of characteristic (e.g.; frequency characteristics of the servomotor 3) of the servomotor: “The frequency analyzer 23 is frequency analyzing means that performs a frequency analysis on servo information according to the control of the servomotor 3 when the feed axis 1 is caused to perform an axis operation (a diagnosis operation) for abnormality diagnosis,” (¶20)];
	“the sensor is configured to measure a physical quantity indicating an environment of a second type of characteristic of the machine tool different than the first type of characteristic,” “wherein the physical quantity indicating the environment of the second type of characteristic of the machine tool includes one of temperature, humidity, vibration, and pressure, the pressure being of a fluid output to a hydrostatic bearing configured to support the shaft.” [Examiner notes that claim requires physical quantity is only one of 1 temperature, 2. humidity, 3. vibration, or 4. pressure of a fluid output to a hydrostatic bearing configured to support the shaft. HONGO teaches physical quantity is a vibration. Examiner further notes that since claim only requires only one of 1-4 above, and since Hongo teaches physical quantity is a vibration, the teaching of HONGO satisfies all the limitations of claim 3, and the limitation “the pressure being of a fluid output to a hydrostatic bearing configured to support the shaft” is not required for the subject matter physical quantity being “the pressure.” See the physical quantity is a vibration that is different than the first characteristics frequency. See the system measures a physical quantity (e.g.; measuring a physical quantity of vibration frequency) of the machine tool: “The frequency analysis is performed in a frequency characteristic of a servo system of the feed axis 1 that makes the diagnosis, in a feed velocity set such that the vibration frequency of the bearing is in a frequency band whose gain characteristic becomes equal to or more than a certain value.” (¶22)], but doesn’t explicitly disclose, “wherein an upper limit value and a lower limit value of the normal range for the first type of characteristic of the motor is stored in the storage unit for each of a plurality of values of the second type of characteristic of the machine tool,”
	However, Cella discloses, “wherein an upper limit value and a lower limit value of the normal range for the first type of characteristic of the motor is stored in the storage unit for each of a plurality of values of the second type of characteristic of the machine tool,” [See the normal range (e.g.; bounds/range of frequency, bound/range always include an upper limit and lower limit value) of frequency is stored in the storage unit for each of a plurality of values of the vibration: “a segment of a multi-segment vibration frequency spectra that bounds the captured vibration may be determined, based on, for example the determined frequency.” (¶7)… “receiving vibration data representative of a vibration of at least a portion of an industrial machine from” “at least one vibration sensor used to capture the vibration data; determining a frequency of the captured vibration by processing the captured vibration data; determining, based on the frequency, a segment of a multi-segment vibration frequency spectra that bounds the captured vibration;” (¶55)… “include storing the plurality of samples of the signal” (¶12)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of storing an upper limit value and a lower limit value of the normal range for the for each of a plurality of values of the vibration taught by Cella with the apparatus taught by HONGO and Cella as discussed above. A person of ordinary skill in the machine tool control field would have been motivated to make such combination in order to provide a marked improvement in efficiency and significantly improve the processing capability [Cella: “This embodiment will not only provide a marked improvement in efficiency but can significantly improve the processing capability” (¶313)].

Claim 12:
	Regarding claim 12, HONGO and Cella disclose all the elements of claim 5.
	Regarding claim 12, HONGO further discloses, “wherein the acquiring state information comprises acquiring by the acquiring unit from a controller of the machine tool indicating the operational state of the motor configured to drive the shaft of the machine tool.” [See the system acquires state information from the controller (e.g.; from the controller such that according to the control of the servomotor 3 controlled by the controller) that indicates operational state (e.g.; frequency characteristics of the servomotor 3) of the servomotor (e.g.; servomotor 3 that can drive a moving body such as the shaft/body 5): “the feed axis 1 in the machine tool includes a ball screw 2 and a moving body 5. The ball screw 2 is rotatably driven by a servomotor 3 by receiving a position command from a feed axis controller 21 of a Numerical Controller (NC) device 20. The moving body 5 is screwed with the ball screw 2 via a nut 4 to perform a screw feeding movement to an axial direction by the rotation of the ball screw 2.” (¶18)… “The frequency analyzer 23 is frequency analyzing means that performs a frequency analysis on servo information according to the control of the servomotor 3 when the feed axis 1 is caused to perform an axis operation (a diagnosis operation) for abnormality diagnosis,” (¶20)].

Claim 14:
	Regarding claim 14, HONGO and Cella disclose all the elements of claim 5.
	Regarding claim 14, HONGO further discloses, “wherein the state information includes a first type of characteristic of a motor,” “wherein the first type of characteristic for the state information includes one of a frequency characteristic of the motor, a positional deviation of the motor relative to a target value, and a current value output to the motor,” [Examiner notes that claim requires state information is only one of 1. a frequency characteristic of the motor, 2. a positional deviation of the motor relative to a target value, or, 3. a current value output to the motor. HONGO teaches state information is a frequency characteristic of the motor. See the system acquires state information that indicates first type of characteristic (e.g.; frequency characteristics of the servomotor 3) of the servomotor: “The frequency analyzer 23 is frequency analyzing means that performs a frequency analysis on servo information according to the control of the servomotor 3 when the feed axis 1 is caused to perform an axis operation (a diagnosis operation) for abnormality diagnosis,” (¶20)];
	“the sensor is configured to measure a physical quantity indicating an environment of a second type of characteristic of the machine tool different than the first type of characteristic,” “wherein the physical quantity indicating the environment of the second type of characteristic of the machine tool includes one of temperature, humidity, vibration, and pressure, the pressure being of a fluid output to a hydrostatic bearing configured to support the shaft.” [Examiner notes that claim requires physical quantity is only one of 1 temperature, 2. humidity, 3. vibration, or 4. pressure of a fluid output to a hydrostatic bearing configured to support the shaft. HONGO teaches physical quantity is a vibration. Examiner further notes that since claim only requires only one of 1-4 above, and since Hongo teaches physical quantity is a vibration, the teaching of HONGO satisfies all the limitations of claim 3, and the limitation “the pressure being of a fluid output to a hydrostatic bearing configured to support the shaft” is not required for the subject matter physical quantity being “the pressure.” See the physical quantity is a vibration that is different than the first characteristics frequency. See the system measures a physical quantity (e.g.; measuring a physical quantity of vibration frequency) of the machine tool: “The frequency analysis is performed in a frequency characteristic of a servo system of the feed axis 1 that makes the diagnosis, in a feed velocity set such that the vibration frequency of the bearing is in a frequency band whose gain characteristic becomes equal to or more than a certain value.” (¶22)], but doesn’t explicitly disclose, “wherein an upper limit value and a lower limit value of the normal range for the first type of characteristic of the motor is stored in the 
	However, Cella discloses, “wherein an upper limit value and a lower limit value of the normal range for the first type of characteristic of the motor is stored in the storage unit for each of a plurality of values of the second type of characteristic of the machine tool,” [See the normal range (e.g.; bounds/range of frequency, bound/range always include an upper limit and lower limit value) of frequency is stored in the storage unit for each of a plurality of values of the vibration: “a segment of a multi-segment vibration frequency spectra that bounds the captured vibration may be determined, based on, for example the determined frequency.” (¶7)… “receiving vibration data representative of a vibration of at least a portion of an industrial machine from” “at least one vibration sensor used to capture the vibration data; determining a frequency of the captured vibration by processing the captured vibration data; determining, based on the frequency, a segment of a multi-segment vibration frequency spectra that bounds the captured vibration;” (¶55)… “include storing the plurality of samples of the signal” (¶12)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of storing an upper limit value and a lower limit value of the normal range for the for each of a plurality of values of the vibration taught by Cella with the apparatus taught by HONGO and Cella as discussed above. A person of ordinary skill in the machine tool control field would have been motivated to make such combination in order to provide a marked improvement in efficiency and significantly improve the processing capability [Cella: “This embodiment will not only provide a marked improvement in efficiency but can significantly improve the processing capability” (¶313)].

Claim 15 (amended):
	Regarding claim 15, HONGO discloses, “A machine tool system, comprising: a machine tool including a motor; a controller controlling the machine tool;” [See the machine tool system comprising a machine tool including a motor and controller that controls the machine tool: “the feed axis 1 in the machine tool includes a ball screw 2 and a moving body 5. The ball screw 2 is rotatably driven by a servomotor 3 by receiving a position command from a feed axis controller 21 of a Numerical Controller (NC) device 20.” (¶18)… “the position command output from the feed axis controller 21 of the NC device 20” “The position controller 12 generates a speed command value” “velocity controller 14 generates a torque command value” “current controller 15 controls a current in the servomotor 3” (¶19)];
	“a diagnostic apparatus that diagnoses an abnormality of the machine tool that processes a workpiece, the diagnostic apparatus comprising:” [See the diagnostic apparatus (e.g.; abnormality diagnostic unit 24) that diagnoses an abnormality of a machine tool (e.g.; machine tool of the NC device 20 that processes a workpiece): “the feed axis 1 in the machine tool includes a ball screw 2 and a moving body 5. The ball screw 2 is rotatably driven by a servomotor 3 by receiving a position command from a feed axis controller 21 of a Numerical Controller (NC) device 20.” (¶18)… “The abnormality diagnosis unit 24 obtains a damage frequency generated when the bearing of the ball screw 2 is damaged, from its frequency analysis result, and compares the obtained damage frequency with a predetermined threshold to determine the presence/absence of the abnormality.” (¶20)];
	“an acquiring unit configured to acquire from the controller, state information indicating an operational state of a motor configured to drive a shaft of the machine tool;” [See the system acquires state information from the controller (e.g.; from the controller such that according to the control of the servomotor 3 controlled by the controller) that indicates operational state (e.g.; frequency characteristics of the servomotor 3) of the servomotor (e.g.; servomotor 3 that can drive a moving body such as the shaft/body 5): “the feed axis 1 in the machine tool includes a ball screw 2 and a moving body 5. The ball screw 2 is rotatably driven by a servomotor 3 by receiving a position command from a feed axis controller 21 of a Numerical Controller (NC) device 20. The moving body 5 is screwed with the ball screw 2 via a nut 4 to perform a screw feeding movement to an axial direction by the rotation of the ball screw 2.” (¶18)… “The frequency analyzer 23 is frequency analyzing means that performs a frequency analysis on servo information according to the control of the servomotor 3 when the feed axis 1 is caused to perform an axis operation (a diagnosis operation) for abnormality diagnosis,” (¶20)];
	“store a normal range of the state information corresponding to” “values of the physical quantity;” [See the system stores a normal range of the frequency (e.g.; normal range such that the frequency is within a predetermined threshold frequency) corresponding to value of the vibration frequency (e.g.; corresponding to the value of vibration frequency): “obtaining a damage frequency generated while the feed axis whose bearing is damaged performs the axis operation, from a result of the frequency analysis, and comparing the obtained damage frequency with a predetermined threshold to determine a presence/absence of an abnormality.” (¶13)… “The frequency analysis is performed in a frequency characteristic of a servo system of the feed axis 1 that makes the diagnosis, in a feed velocity set such that the vibration frequency of the bearing is in a frequency band whose gain characteristic becomes equal to or more than a certain value.” (¶22)… “Information used in these processes, including the current position detected at the position detector 6, can be recorded at a storage unit 22 of the NC device 20” (¶19)];
	“a judging unit configured to, when the state information acquired by the acquiring unit is not within the normal range of the state information corresponding to the value of the physical quantity” “measured” “judge that the machine tool has an abnormality.” [See the system measures servomotor information; then performs a frequency analysis on the servomotor information to determine frequency characteristics (e.g.; state information such as the damage frequency) of the servomotor; and then the system determines if the frequency characteristics is within a predetermined threshold or not; and if the frequency characteristics is not within the predetermined threshold (e.g.; normal range), then the system determines an abnormality has occurred: “obtain servo information according to a control of the servomotor, performing a frequency analysis on the obtained servo information, obtaining a damage frequency generated while the feed axis whose bearing is damaged performs the axis operation, from a result of the frequency analysis, and comparing the obtained damage frequency with a predetermined threshold to determine a presence/absence of an abnormality.” (¶13)… “The frequency analysis is performed in a frequency characteristic of a servo system of the feed axis 1 that makes the diagnosis, in a feed velocity set such that the vibration frequency of the bearing is in a frequency band whose gain characteristic becomes equal to or more than a certain value.” (¶22)], but doesn’t explicitly disclose, “a sensor configured to detect and measure a physical quantity indicating an environment of the machine tool;” “a storage unit configured to store a plurality of normal ranges of the state information including a normal range of the state information corresponding to each of a plurality of values of the physical quantity;” “the physical quantity measured and detected by the sensor,”
However, Cella discloses, “a sensor configured to detect and measure a physical quantity indicating an environment of the machine tool;” “the physical quantity measured and detected by the sensor,” [Examiner notes that applicant’s specification describes “physical quantity indicating an environment of the machine tool” includes any one of “temperature, humidity, vibration.” As such, Cella discloses, sensor detects/measures physical quantity indicating an environment of the machine tool (e.g.; vibration data): “using one or more vibration sensors” “vibration data representing measured vibrations of at least a portion of an industrial machine;” (¶61)];
“a storage unit configured to store a plurality of normal ranges of the state information including a normal range of the state information corresponding to each of a plurality of values of the physical quantity;” [See the system uses the stored plurality of ranges of the state information (e.g.; ranges of frequency of the vibration frequency  “mapping the vibration data to one or more severity units comprises: mapping portions of the vibration data that have frequencies corresponding to a below the low-end knee threshold-range of a vibration frequency spectra to first severity units; mapping portions of the vibration data that have frequencies corresponding to a mid-range of the vibration frequency spectra to second severity units; and mapping portions of the vibration data that have frequencies corresponding to an above the high-end knee threshold-range of the vibration frequency spectra to third severity units.” (¶61)].
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of storing normal range of state information corresponding to each physical quantity, and combined the capability of detecting/measuring physical quantity indicating an environment of the machine tool such as vibration data taught by Cella with the system taught by HONGO as discussed above. A person of ordinary skill in the machine tool control field would have been motivated to make such combination in order to process and collect sensor data efficiently for the process of abnormality calculation [Cella: “The various embodiments provide methods that include strategies for collecting waveform data from various ensembles deployed in vibration studies or the like in a relatively more efficient manner.” (¶359)].
Claim 16:
	Regarding claim 16, HONGO and Cella disclose all the elements of claim 15.
	Regarding claim 16, HONGO further discloses, “wherein the state information is one of a frequency characteristic of the motor, a positional deviation of the motor relative to a target value, and a current value output to the motor.” [Examiner notes that claim requires state information is only one of 1. a frequency characteristic of the motor, 2. a positional deviation of the motor relative to a target value, or, 3. a current value output to the motor. HONGO teaches state information is a frequency characteristic of the motor. See the system acquires state information that indicates operational state (e.g.; frequency characteristics of the servomotor 3) of the servomotor: “The frequency analyzer 23 is frequency analyzing means that performs a frequency analysis on servo information according to the control of the servomotor 3 when the feed axis 1 is caused to perform an axis operation (a diagnosis operation) for abnormality diagnosis,” (¶20)].

Claim 17:
	Regarding claim 17, HONGO and Cella disclose all the elements of claim 15.
	Regarding claim 17, HONGO further discloses, “wherein the physical quantity is one of temperature, humidity, vibration, and pressure, the pressure being of a fluid output to a hydrostatic bearing configured to support the shaft.” [Examiner notes that claim requires physical quantity is only one of 1 temperature, 2. humidity, 3. vibration, or 4. pressure of a fluid output to a hydrostatic bearing configured to support the shaft. HONGO teaches physical quantity is a vibration. Examiner further notes that since claim only requires only one of 1-4 above, and since Hongo teaches physical quantity is a vibration, the teaching of HONGO satisfies all the limitations of claim 3, and the limitation “the pressure being of a fluid output to a hydrostatic bearing configured to support the shaft” is not required for the subject matter physical quantity being “the pressure.” See the physical quantity is a vibration. See the system measures a physical quantity (e.g.; measuring a physical quantity of vibration frequency) of the machine tool: “The frequency analysis is performed in a frequency characteristic of a servo system of the feed axis 1 that makes the diagnosis, in a feed velocity set such that the vibration frequency of the bearing is in a frequency band whose gain characteristic becomes equal to or more than a certain value.” (¶22)], but doesn’t explicitly disclose, physical quantity indicating an environment of the machine tool detected and measured by sensor.
However, Cella discloses, physical quantity indicating an environment of the machine tool detected and measured by sensor [Examiner notes that applicant’s specification describes “physical quantity indicating an environment of the machine tool” includes any one of “temperature, humidity, vibration.” As such, Cella discloses, sensor detects/measures physical quantity indicating an environment of the machine tool (e.g.; vibration data): “using one or more vibration sensors” “vibration data representing measured vibrations of at least a portion of an industrial machine;” (¶61)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the above described teachings of Cella with the apparatus taught by HONGO and Cella as discussed above. A person of 

Claim 18:
	Regarding claim 18, HONGO and Cella disclose all the elements of claim 15.
	Regarding claim 18, HONGO further discloses, “a notifying unit configured to, when the machine tool is judged to have an abnormality, provide notification that there is a possibility that the machine tool has an abnormality.” [See the system provides notification (e.g.; indicating a possible abnormality) when the system determines that there may be abnormality in the machine tool: “Then, it is determined whether the peak value of the bearing damage frequency exceeds the threshold or not using the threshold set at S6 or S7, at S8. When the bearing damage frequency exceeds the threshold, determination that the bearing damage occurs is made at S9.” “The determination result is displayed on the monitor.” (¶25)].

Claim 20:
	Regarding claim 20, HONGO and Cella disclose all the elements of claim 15.
	Regarding claim 20, HONGO further discloses, “wherein the state information includes a first type of characteristic of a motor,” [Examiner notes that claim requires state information is only one of 1. a frequency characteristic of the motor, 2. a positional deviation of the motor relative to a target value, or, 3. a current value output to the motor. HONGO teaches state information is a frequency characteristic of the motor. See the system acquires state information that indicates first type of characteristic (e.g.; “The frequency analyzer 23 is frequency analyzing means that performs a frequency analysis on servo information according to the control of the servomotor 3 when the feed axis 1 is caused to perform an axis operation (a diagnosis operation) for abnormality diagnosis,” (¶20)];
	“the sensor is configured to measure a physical quantity indicating an environment of a second type of characteristic of the machine tool different than the first type of characteristic,” [Examiner notes that claim requires physical quantity is only one of 1 temperature, 2. humidity, 3. vibration, or 4. pressure of a fluid output to a hydrostatic bearing configured to support the shaft. HONGO teaches physical quantity is a vibration. Examiner further notes that since claim only requires only one of 1-4 above, and since Hongo teaches physical quantity is a vibration, the teaching of HONGO satisfies all the limitations of claim 3, and the limitation “the pressure being of a fluid output to a hydrostatic bearing configured to support the shaft” is not required for the subject matter physical quantity being “the pressure.” See the physical quantity is a vibration that is different than the first characteristics frequency. See the system measures a physical quantity (e.g.; measuring a physical quantity of vibration frequency) of the machine tool: “The frequency analysis is performed in a frequency characteristic of a servo system of the feed axis 1 that makes the diagnosis, in a feed velocity set such that the vibration frequency of the bearing is in a frequency band whose gain characteristic becomes equal to or more than a certain value.” (¶22)], but doesn’t explicitly disclose, “wherein an upper limit value and a lower limit value of the normal range for the first type of characteristic of the motor is stored in the 
	However, Cella discloses, “wherein an upper limit value and a lower limit value of the normal range for the first type of characteristic of the motor is stored in the storage unit for each of a plurality of values of the second type of characteristic of the machine tool” [See the normal range (e.g.; bounds/range of frequency, bound/range always include an upper limit and lower limit value) of frequency is stored in the storage unit for each of a plurality of values of the vibration: “a segment of a multi-segment vibration frequency spectra that bounds the captured vibration may be determined, based on, for example the determined frequency.” (¶7)… “receiving vibration data representative of a vibration of at least a portion of an industrial machine from” “at least one vibration sensor used to capture the vibration data; determining a frequency of the captured vibration by processing the captured vibration data; determining, based on the frequency, a segment of a multi-segment vibration frequency spectra that bounds the captured vibration;” (¶55)… “include storing the plurality of samples of the signal” (¶12)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of storing an upper limit value and a lower limit value of the normal range for the for each of a plurality of values of the vibration taught by Cella with the system taught by HONGO and Cella as discussed above. A person of ordinary skill in the machine tool control field would have been motivated to make such combination in order to provide a marked improvement in efficiency and significantly improve the processing capability [Cella: “This embodiment will not only provide a marked improvement in efficiency but can significantly improve the processing capability” (¶313)].]

Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over HONGO and Cella, and further in view of SIM (US20210053170A1) [hereinafter SIM].
Claim 2 (amended):
	Regarding claim 2, HONGO and Cella disclose all the elements of claim 1.
	Regarding claim 2, HONGO further discloses, “the state information is one of a frequency characteristic of the motor, a positional deviation of the motor relative to a target value, and a current value output to the motor.” [Examiner notes that claim requires state information is only one of 1. a frequency characteristic of the motor, 2. a positional deviation of the motor relative to a target value, or, 3. a current value output to the motor. HONGO teaches state information is a frequency characteristic of the motor. See the system acquires state information that indicates operational state (e.g.; frequency characteristics of the servomotor 3) of the servomotor: “The frequency analyzer 23 is frequency analyzing means that performs a frequency analysis on servo information according to the control of the servomotor 3 when the feed axis 1 is caused to perform an axis operation (a diagnosis operation) for abnormality diagnosis,” (¶20)];
	“judge that the machine tool has an abnormality by comparing between one of the plurality of normal ranges of the state information selected according to the output of the physical quantity from the sensor and the state information acquired by the acquiring unit from the controller of the machine tool.” [See the system measures “obtain servo information according to a control of the servomotor, performing a frequency analysis on the obtained servo information, obtaining a damage frequency generated while the feed axis whose bearing is damaged performs the axis operation, from a result of the frequency analysis, and comparing the obtained damage frequency with a predetermined threshold to determine a presence/absence of an abnormality.” (¶13)… “The frequency analysis is performed in a frequency characteristic of a servo system of the feed axis 1 that makes the diagnosis, in a feed velocity set such that the vibration frequency of the bearing is in a frequency band whose gain characteristic becomes equal to or more than a certain value.” (¶22)], but doesn’t explicitly disclose, “wherein the judging unit is configured to, upon receiving an output of the physical quantity from the sensor, when the state information acquired by the acquiring unit is not within the normal range of the state information from among the plurality of normal ranges of the state information corresponding to the value of the physical quantity detected and measured by the sensor, judge that the machine tool has an abnormality by comparing between one of the plurality of normal ranges of the state information selected according to the output of the physical quantity from the sensor and the state information acquired by the acquiring unit from the controller of the machine tool.”
	However, SIM discloses, “wherein the judging unit is configured to, upon receiving an output of the physical quantity from the sensor, when the state information acquired by the acquiring unit is not within the normal range of the state information from among the plurality of normal ranges of the state information corresponding to the value of the physical quantity detected and measured by the sensor, judge that the machine tool has an abnormality by comparing between one of the plurality of normal ranges of the state information selected according to the output of the physical quantity from the sensor and the state information acquired by the acquiring unit from the controller of the machine tool.” [See plurality of normal ranges (e.g.; maximum normal range or minimum normal range) where selected one of the normal range is compared to determine abnormality. See the physical quantity is measured by the sensor (e.g.; measured load). See the measured load data from sensor is received by the system. The system compares the state information corresponding to the measured load data with state information corresponding to the selected one of the normal ranges (e.g.; maximum normal range or minimum normal range), and based on the comparison, the system determines that machine tool has an abnormality: “detecting an abnormality of the tool of the machine tool may repeatedly measure the load of the workpiece transferring unit or the workpiece machining unit and detect the presence or absence of an abnormality of the tool” (¶20)… “a comparison unit configured to detect the presence or absence of an abnormality of the tool by comparing the normal range of the load data calculated by the calculation unit and the data measured by the measurement unit.” (¶19)… “a normal-range-data storing unit configured to store the maximum normal range and the minimum normal range” (¶23)… “repeatedly measure a load of the workpiece transferring unit or the workpiece machining unit by the input unit 100 and may” “select the tool-abnormality-detection-automatic-selection function based on a normal range of load data that are proportional to a standard deviation of the load data measured based on a mode value of the repeatedly measured load data.” (¶46)… “The control unit 400 may repeatedly measure the load of the workpiece transferring unit 200 or the workpiece machining unit 300, may detect the presence or absence of an abnormality of the tool based on the normal range of the load data that are proportional to the standard deviation of the load data measured based on the mode value of the repeatedly measured load data,” (¶51)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of determining that abnormality exist based on comparing state information corresponding to measured data received from the sensors and state information corresponding to selected one of the normal ranges taught by SIM with the apparatus taught by HONGO and Cella as discussed above. A person of ordinary skill in the machine tool control field would have been motivated to make such combination in order to maximize reliability and accuracy and preventing waste of resources in the process of monitoring abnormality [SIM: “thereby maximizing reliability and accuracy and preventing waste of resources.” (¶17)].

Claims 10, 13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over HONGO and Cella, and further in view of Besuchet (US20060178761A1) [hereinafter Besuchet].
Claim 10:
	Regarding claim 10, HONGO and Cella disclose all the elements of claim 1.
	Regarding claim 10, HONGO further discloses, “wherein the state information is one of a positional deviation of the motor relative to a target value and a current value output to the motor,” [See the state information is a positional deviation: “a current position from the position detector 6 mounted on the motor 3 are input to an adder 11, and then, a calculated position deviation is input to a position controller 12.” (¶19)], but doesn’t explicitly disclose, “wherein the sensor is separate from the machine tool the sensor is configured to detect and measure the value of the physical quantity indicating the environment of the machine tool.” “wherein the physical quantity is one of temperature, humidity, and pressure, the pressure being of a fluid output to a hydrostatic bearing configured to support the shaft.”
	However, Besuchet discloses, “wherein the physical quantity is one of temperature, humidity, and pressure, the pressure being of a fluid output to a hydrostatic bearing configured to support the shaft.” [Examiner notes that claim requires physical quantity is only one of 1 temperature, 2. humidity, or 3. pressure of a fluid output to a hydrostatic bearing configured to support the shaft. See the physical quantity is a temperature. See the system measures a physical quantity such as a temperature of the machine tool: “measuring the temperature of the spindle lower bearing temperature,” (¶7)];
	“wherein the sensor is separate from the machine tool the sensor is configured to detect and measure the value of the physical quantity indicating the environment of the machine tool.” [See the sensor is separate from the machine tool (e.g.; separate entity than the machine tool and can be separated if needed); the sensor measures a physical quantity that indicates an environment such as temperature is separate from the machine tool: “At the lower bearing of the spindle 13 a sensor 14 is attached. The sensor 13 measures the temperature of the lower bearing of the spindle 13.” (¶17)];
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of performing measurement of a temperature using a sensor taught by Besuchet with the apparatus taught by HONGO and Cella as discussed above. A person of ordinary skill in the machine tool control field would have been motivated to make such combination in order to improve the ability to accurately detect and diagnose failure and mishandling of the spindle [Besuchet: “help protect the spindle against degradation” “and improve the ability to accurately detect and diagnose failure and mishandling of the spindle.” (¶6)].

Claim 13:
	Regarding claim 13, HONGO and Cella disclose all the elements of claim 5.
	Regarding claim 13, HONGO further discloses, “wherein the state information is one of a positional deviation of the motor relative to a target value and a current value output to the motor,” [See the state information is a positional deviation: “a current position from the position detector 6 mounted on the motor 3 are input to an adder 11, and then, a calculated position deviation is input to a position controller 12.” (¶19)], but doesn’t explicitly disclose, “wherein the physical quantity is one of temperature, humidity, and pressure, the pressure being of a fluid output to a hydrostatic bearing configured to support the shaft.”
	However, Besuchet discloses, “wherein the physical quantity is one of temperature, humidity, and pressure, the pressure being of a fluid output to a hydrostatic bearing configured to support the shaft.” [Examiner notes that claim requires physical quantity is only one of 1 temperature, 2. humidity, or 3. pressure of a fluid output to a hydrostatic bearing configured to support the shaft. See the physical quantity is a temperature. See the system measures a physical quantity such as a temperature of the machine tool: “measuring the temperature of the spindle lower bearing temperature,” (¶7)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of performing measurement of a temperature taught by Besuchet with the apparatus taught by HONGO and Cella as discussed above. A person of ordinary skill in the machine tool control field would have been motivated to make such combination in order to improve the ability to accurately detect and diagnose failure and mishandling of the spindle [Besuchet: “help protect the spindle against degradation” “and improve the ability to accurately detect and diagnose failure and mishandling of the spindle.” (¶6)].

Claim 19:
	Regarding claim 19, HONGO and Cella disclose all the elements of claim 15.
	Regarding claim 19, HONGO further discloses, “wherein the state information is one of a positional deviation of the motor relative to a target value and a current value output to the motor,” [See the state information is a positional deviation: “a current position from the position detector 6 mounted on the motor 3 are input to an adder 11, and then, a calculated position deviation is input to a position controller 12.” (¶19)], but doesn’t explicitly disclose, “and wherein the physical quantity is one of temperature, humidity, and pressure, the pressure being of a fluid output to a hydrostatic bearing configured to support the shaft.”
	However, Besuchet discloses, “and wherein the physical quantity is one of temperature, humidity, and pressure, the pressure being of a fluid output to a hydrostatic bearing configured to support the shaft.” [Examiner notes that claim requires physical quantity is only one of 1 temperature, 2. humidity, or 3. pressure of a fluid output to a hydrostatic bearing configured to support the shaft. See the physical quantity is a temperature. See the system measures a physical quantity such as a temperature of the machine tool: “measuring the temperature of the spindle lower bearing temperature,” (¶7)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of performing measurement of a temperature taught by Besuchet with the system taught by HONGO and Cella as discussed above. A person of ordinary skill in the machine tool control field would have been motivated to make such combination in order to improve the ability to [Besuchet: “help protect the spindle against degradation” “and improve the ability to accurately detect and diagnose failure and mishandling of the spindle.” (¶6)].
Response to Arguments
Applicant's arguments filed 03/09/2022 have been fully considered but they are not persuasive.
Applicant responds
(a)	The HONGO and CELLA Reference:
	The new combination of Hongo and Cella fails to teach or suggest (e.g., claim 1), "a storage unit configured to store a plurality of normal ranges of the state information including a normal range of the state information corresponding to each of a plurality of values of the physical quantity; and 
a judging unit configured to, when the state information acquired by the acquiring unit is not within the normal range of the state information corresponding to the value of the physical quantity detected and measured by the sensor, judge that the machine tool has an abnormality". See also independent claims 5 and 15.
	
	However, the claimed invention, when the state information acquired by the acquiring unit is not within the normal range of the state information corresponding to the value of the physical quantity detected and measured by the sensor, it judges that the machine tool has an abnormality.

	That is Cella maps the vibration data (alleged physical quantity) to different ranges of severity of the physical quantity, rather than mapping the state information data to a plurality of ranges that corresponding to each of a plurality of values of the physical quantity. The ranges disclosed in Cella are entirely different.

	Even if it is argued that the frequency of vibration equates to the claimed the state information rather than the physical quantity, the mapping is made to different severity ranges and not to a plurality of normal ranges of the state information including a normal range of the state information corresponding to each of a plurality of values of the physical quantity. The different ranges of the state information that is stored in the storage unit and 
	Therefore, Cella does not store a plurality of normal ranges of the state information including a normal range of the state information corresponding to each of a plurality of values of the physical quantity, nor does it judge based on such information. 
	Therefore, the combination of Hongo and Cella fails to teach or suggest such a limitation.
(Page(s): 9)

With respect to (a) above, Examiner appreciates the interpretative description given by Applicant in response. 
Regarding the argument that “The ranges disclosed in Cella are entirely different,” claim 1 recites, “a storage unit configured to store a plurality of normal ranges of the state information including a normal range of the state information corresponding to each of a plurality of values of the physical quantity.” In broadest reasonable interpretation, claim limitation describes storing plurality of normal ranges of state information (i.e.; any information related to state), out of the plurality of normal ranges a normal range of state information corresponds to plurality of values of the physical quantity (i.e.; the normal range related to values of the physical quantities such that they are comparable), where the ranges can be any ranges. Claim 1 doesn’t specifically define how the plurality of ranges differ from each other (e.g.; are two ranges same type or different type). Claim broadly recites plurality of ranges where one of the range is used in the comparison to determine abnormality. Accordingly Cella discloses, a system that uses the stored plurality of ranges of the state information (e.g.; ranges of frequency of the vibration frequency spectra) including a normal range of the state information (e.g.; normal range such as low-end knee threshold-range, a mid-range, 
Combination of Hongo and Cella teach all the elements of claims 1, 5, and 15.
Applicant’s arguments are fully considered, but for the above described reasons, they are not persuasive; therefore, claims 1-20 are rejected under 35 U.S.C. 103 in view of the references as set forth in the previous office action.

(b)	The HONGO and CELLA Reference:
	Not only does Hongo and Cella not teach or suggest the sensor as claimed, but the Hongo reference explicitly teaches away from the limitation.
	Therefore, as shown from the above, Hongo clearly states that it does not intend to use a sensor for measuring the value of the physical quantity, as in the claimed invention. Instead, Hongo relies on the frequency analyzer 23 by the abnormality diagnosis unit 24 (e.g., "[0020]... The abnormality diagnosis unit 24 obtains a damage frequency generated when the bearing of the ball screw 2 is damaged, from its frequency analysis result", emphasis added by applicant). 
	Therefore, Hongo explicitly teach away from the claimed invention and should not be combined.
(Page(s): 9-10)

With respect to (b) above, Examiner appreciates the interpretative description given by Applicant in response.
Claim recites “a sensor configured to detect and measure a physical quantity indicating an environment of the machine tool;” “the physical quantity measured and detected by the sensor,” in broadest reasonable interpretation, claim describes a measuring and detecting a physical quantity, where they sensing mechanism can be any mechanism that is capable of  deriving a physical quantity that can be any physical quantity (e.g.; vibration). Cella teaches measuring of a physical quantity such as vibration.

Applicant’s arguments are fully considered, but for the above described reasons, they are not persuasive; therefore, claims 1-20 are rejected under 35 U.S.C. 103 in view of the references as set forth in the previous office action.

(c)	the HONGO, CELLA, and BESUCHET Reference:
	Moreover, Besuchet is also silent as to the above limitation. 
Additionally, the combination fails to teach or suggest (e.g., claim 10), "wherein the sensor is separate from the machine tool, the sensor is configured to detect and measure the value of the physical quantity indicating the environment of the machine tool".
	The sensor as claimed is not shown or suggested in Hongo, Cella [e.g., paragraph  [0061], and Besuchet.
	Therefore, Applicant submits that, even if combined, the alleged combination of references would not teach or suggest each and every feature of the claimed invention. 
	Therefore, Applicant respectfully requests the Examiner to withdraw this rejection.
(Page(s): 10-11)

With respect to (c) above, Examiner appreciates the interpretative description given by Applicant in response.
Claim recites, “sensor is separate from the machine tool,” in broadest reasonable interpretation the limitation describes that sensor and the machine tool are two different entity (e.g.; sensor could still be connected to the machine tool). Claim doesn’t specifically describe sensor being physically separated from the machine tool (e.g.; not physically connected and measuring from far such that not touching the machine tool)
Combination of Hongo and Cella teach all the elements of claims 1, 5, and 15.

Applicant’s arguments with respect to claim(s) 2 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
(d)	The HONGO and CELLA Reference:
	Additionally, the combination fails to teach or suggest (e.g., claim 2), "wherein the judging unit is configured to, upon receiving an output of the physical quantity from the sensor, when the state information acquired by the acquiring unit is not within the normal range of the state information from among the plurality of normal ranges of the state information corresponding to the value of the physical quantity detected and measured by the sensor, judge that the machine tool has an abnormality by comparing between one of the plurality of normal ranges of the state information selected according to the output of the physical quantity from the sensor and the state information acquired by the acquiring unit from the controller of the machine tool".
	Therefore, Applicant submits that, even if combined, the alleged combination of references would not teach or suggest each and every feature of the claimed invention. Therefore, Applicant respectfully requests the Examiner to withdraw this rejection.
(Page(s): 9-10)

With respect to (d) above, Examiner appreciates the interpretative description given by Applicant in response.
In response to applicant’s amendments to claim 2, a new grounds of rejections in view of SIM has been introduced. See as described in the current office action, combination of Hongo, SIM, and Cella teach all the elements of claim 2.
..


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed in the PTO-892 Notice of Reference Cited document.
	
US20050004699A1 - Monitoring system, method for the process-parallel monitoring of collision or overload situations in machine tools:
	Provide a monitoring system as well as a method for the in-process monitoring of collision or overstress situations at machine tools, which, in case of a collision or overstress situation, not only intervenes into the machine control but moreover permits a later judgment of the causes of such a collision and overstress situation (¶5).

US20080177403A1 - Control unit:
	Vibration detection means; a storage means for storing a vibration signal detected by the vibration detection means being related to operation information of the machine tool; a collision judgment means for judging that a collision has occurred in the case where the vibration signal stored in the storage means exceeds a previously determined threshold value when comprising the vibration signal with the threshold value and an output means for outputting the vibration signal at the time of judging the occurrence of the collision and also outputting the operation information stored in the .

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAFAYET whose telephone number is (571)272-8239. The examiner can normally be reached M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.S./
Examiner
Art Unit 2116



/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116